Opinion by
Keefe, J.
When this protest was heard before, the evidence failed to establish the number of kegs of whisky subject to repacking, the withdrawal of the repacked whisky from warehouse, or the gauge of whisky subject to repacking. Upon rehearing it was established that 49 kegs of whisky were repacked and that all of the repacked whisky was withdrawn from warehouse. On the *519record presented and in accordance with the principle announced in La Montagne Bros., Inc. v. United States (T. D. 47918) the court held that duty should have been taken upon the whisky in question upon the basis of the withdrawal gauge of 528.6 gallons rather than upon'the basis of the entered gauge. Protest sustained.